The testimony for the state, if believed by the jury beyond a reasonable doubt, was sufficient and sustained the charge, and therefore the court did not err in refusing the general charge as requested by defendant.
It was relevant, as part of the res gestæ, to prove by the witness Maddox that Wise went behind defendant's house without any jugs, and shortly thereafter returned with two jugs containing rum.
In the absence of any evidence tending to prove the presence of other persons at the time of a statement in the nature of a confession, a proper predicate is laid by showing that the person to whom the statement was made made no threats, held out no inducement and made no promises to induce the statement. Austin v. State, 18 Ala. App. 160, 89 So. 854.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 630